Slip Op. 00-36

                  UNITED STATES COURT OF INTERNATIONAL TRADE

         BEFORE: THE HONORABLE GREGORY W. CARMAN, CHIEF JUDGE

______________________________
                               :
LACLEDE STEEL CO., et al.,     :
                               :
                  Plaintiffs,  :
                               :
       v.                      :
                               :                Consol. Court No. 93-09-00569-CVD
UNITED STATES,                 :
                               :
                  Defendant, :
       and                     :
                               :
DONGBU STEEL CO.               :
LTD., et al.,                  :
                               :
                  Defendant- :
                  Intervenors. :
______________________________:

                                               ORDER

       This matter having been affirmed-in-part and reversed-in-part by the United States Court of
Appeals for the Federal Circuit in AK Steel Corp. v. United States, 192 F.3d 1367 (Fed. Cir. 1999),
and pursuant to this Court’s jurisdiction under 28 U.S.C. § 1651 (1994); and upon consideration of the
submissions of all parties herein; and in consideration of:

       (1) the Court of Appeals having reversed “[t]he portion of the Court of International Trade’s
judgment sustaining the imposition of countervailing duties based on domestic credit provided to the
Korean steel industry by private Korean lenders,” AK Steel, 192 F.3d at 1376; and

         (2) the Court of Appeals having reversed “the portion of the Court of International Trade’s
judgment affirming the assessment of countervailing duties based on preferential access to foreign
credit,” id. at 1378; it is hereby

        ORDERED that this matter is remanded to the United States Department of Commerce to
recalculate duties owed in conformity with the decision of the Court of Appeals; and it is further
Laclede Steel Co. v. United States                                                              Page 2
Consol. Court No. 93-09-00569-CVD



        ORDERED that Commerce file its final results with this Court within seventy-five (75) days of
the entry of this Order; and it is further

        ORDERED that any party contesting the final remand results shall file comments with the Court
within 20 days of the filing of the final remand results and responses shall be due 20 days thereafter.




                                                        ________________________
                                                        Gregory W. Carman
                                                        Chief Judge

Dated: April 5, 2000
       New York, New York